United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-41624
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PEDRO HUGO GARZA; ET. AL.,

                                    Defendants,

OCTAVIO CASTANEDA, doing business as Castaneda’s Nationwide
Federal Bonding and Bail Bonds Company Ltd.; ERNESTO C.
CASTANEDA, doing business as Castaneda’s Nationwide Federal
Bonding and Bail Bonds Company Ltd.,

                                    Appellants.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. L-94-CR-6
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Octavio Castaneda and Ernesto Castaneda (the Castanedas)

appeal the district court’s denial of their motion for

exoneration or remission of a bond forfeiture.

     For the first time on appeal, the Government contends that

the Castanedas lack standing to seek exoneration or remission of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-41624
                                 -2-

the bond forfeiture.    In response, the Castanedas contend that

they have the requisite standing because they were abandoned by

the corporate surety and had to pay the forfeiture judgment out

of their own pockets.

     Federal courts must be certain that Article III jurisdiction

based on a “legally cognizable interest” exists before reaching

the merits of a case.    See Sierra Club v. Glickman, 156 F.3d 606,

619 (5th Cir. 1998).    “[B]ecause standing is a jurisdictional

requirement, it may always be addressed for the first time on

appeal.”   Public Citizen, Inc. v. Bomer, 274 F.3d 212, 217 (5th

Cir. 2001) (internal quotation marks and citation omitted).     To

satisfy the standing requirement, a plaintiff must demonstrate:

(1) an injury in fact; (2) traceable to the defendant’s

challenged conduct; (3) that is likely to be redressed by a

favorable decision of the district court.     Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992).     The injury must be

“actual or imminent, not conjectural or hypothetical.”     Id. at

560 (internal quotation marks and citation omitted).     “The party

invoking federal jurisdiction bears the burden of establishing

these elements.”   Id. at 561.

     The Castanedas have failed to present any evidence that they

paid the forfeiture judgment or that they had a contractual

obligation to indemnify the corporate surety in the event of a

forfeiture.   The bond was secured by the corporate surety and the

judgment was satisfied by the corporate surety.     Moreover, to the
                          No. 03-41624
                               -3-

extent that the Castanedas argue that they have standing to sue

on behalf of the corporate surety, the motion for exoneration or

remission of the bond forfeiture was not filed in their

capacities as agents for the corporate surety, but, instead, in

their individual capacities as alleged sureties.

     Therefore, the Castanedas have failed to demonstrate that

they suffered an injury in fact sufficient to establish standing.

See Lujan, 504 U.S. at 560-61.   Accordingly, we affirm the

district court’s judgment on the alternate ground that the

district court lacked jurisdiction to consider the Castanedas’s

motion for exoneration or remission of the bond forfeiture.   See

United States v. McSween, 53 F.3d 684, 687 n.3 (5th Cir. 1995).

     AFFIRMED.